Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	This application is a continuation of application of U.S. application 14861772 filed on 09/22/2015.  See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
DETAILED ACTION
The following NON-FINAL Office action is in response to application 16816730 filed on 03/12/2020 and subsequent election made on 03/29/2021.
Status of Claims
Claims 1-20 are currently pending of which: Claims 1-8, 17-20 have been withdrawn from consideration as directed to non-elected inventions.  
Claims 9-16 are currently under examination and have been rejected as follows. 
Priority
Examiner noted Applicants claiming Priority from App# 14861772 filed 09/22/2015.                              
Election/Restrictions
Claims 1-8, 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/29/2021.
Objection
Claim 11 is dependent and objected for informally reciting:
* “receiving an indication the one or more alerts is no longer relevant to the user” instead of
* “receiving an indication” that “the one or more alerts is no longer relevant to the user”.
Clarification and/or correction is/are required for grammatical correctness.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), ¶2, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 9 is independent, reciting among others:
	* […]
	* […]
	* “learning user behavior based on a consumption pattern of the user, the consumption pattern including frequency, recency, and data query patterns of the user”; 
	* “learning similar user behavior based on the consumption pattern of similar users” (emphasis added);
	* […]
	* […]
	* “combining or deduplicating related alerts of the selected alerts, the related alerts representing the same macro event” (emphasis added);
	* […]
	* […]
    -> rendering said claims vague & indefinite because while there is antecedent basis for * “a consumption pattern of the user”, there is insufficient antecedent basis for
* “the consumption pattern of similar users” as claimed. Also 
      -> rendering said claims vague & indefinite because there is insufficient antecedent basis for “the same macro event”.

Claims 10-16 are dependent and rejected upon rejected parent independent Claim 9. 


Claim 9 is recommended to be amended to recite, among others, and as example only:
	* “learning user behavior based on a consumption pattern of the user, the consumption pattern including frequency, recency, and data query patterns of the user”; 
	* “learning similar user behavior based on [[]] consumption pattern of similar users”;
	* […]
	* […]
	* “combining or deduplicating related alerts of the selected alerts, the related alerts representing [[]] a same macro event”;
	
Claim 13 is dependent reciting “…further comprising receiving reinforcement learning to continually improve the accuracy of suggestions”, rendering said claim vague and indefinite because there is insufficient antecedent basis for “the accuracy”.

Claim 13 is recommended to be amended to recite, among others and as an example only: “The method of claim 12, further comprising receiving reinforcement learning to continually improve  of ” the suggested alerts,
Clarifications and/or corrections are required. 



















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s), 
set forth or describe the abstract idea, except where strikethrough as follows: “…providing intelligent alerting : 
	- “receiving one or more manual alerts created by a user”; 
	- “providing a personalized game to identify metric importance for the user”; 
	- “learning user behavior based on a consumption pattern of the user, the consumption pattern including frequency, recency, and data query patterns of the user”; 	- “learning similar user behavior based on the consumption pattern of similar users; based on the learning from the user behavior and the similar user behavior and based on results of the personalized game, providing suggested alerts to the user”; 
	- “receiving, from the user, an indication of selected alerts, the selected alerts indicating which suggested alerts the user prefers; 
	- “combining or deduplicating related alerts of the selected alerts, the related alerts representing the same macro event”;
	- determining a particular metric has changed in accordance with a threshold of one or more alerts of the selected alerts; and communicating the one or more alerts to the user”                                   (independent Claim 9)
	- “”.
(dependent Claim 10)
	- “receiving an indication the one or more alerts is no longer relevant to the user; and terminating or pausing the one or more alerts”
(dependent Claim 11)
	- “searching for anomalies in data utilizing 

	- “receiving ”                               (dependent Claim 13)
	- “determining the one or more alerts will be communicated to an executive user”
(dependent Claim 14)
	- “prior to communicating the one or more alerts to the executive user, receiving an approval indication from an analyst”
(dependent Claim 15)
	- “upon receiving the approval indication from the analyst, communicating the one or more alerts to the user”           (dependent Claim 16) 

Examiner points to MPEP 2106.04(a): “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible…”.   
      Here, per MPEP 2106.04(a)(2)II, the claims recite or at least describe or set forth the abstract “Certain Method of Organizing Human Activities” grouping including fundamental commercial interactions of marketing [here “marketing analytics” at preamble of Claim 9], behaviors [here “learning user behavior & similar user behavior based on consumption pattern of user / pattern of similar users”; “suggested alerts user prefers” at independent Claim 9] and business relations [here “personalized game to identify metric importance for the user”; “consumption pattern including frequency, recency, and data query patterns of user”, “receiving, from user, indication of selected alerts” at independent Claim 9; “determining alert(s) will be communicated to an executive user” at dependent Claim 14; “prior to communicating the one or more alerts to the executive user, receiving an approval indication from an analyst” at dependent Claim 15; “upon receiving the approval indication from the analyst, communicating the one or more alerts to the user” at dependent Claim 16] including managing such behavior or relationships or interactions by following rules or instructions [here “combining or deduplicating related alerts of the selected alerts, representing same macro event”; “determining a particular metric has changed in accordance with a threshold of one or more alerts of the selected alerts; and communicating the one or more alerts to the user” at independent Claim 9 “providing, for each communicated alert context to indicate why a particular metric changed” at receiving an indication the one or more alerts is no longer relevant to the user; and terminating or pausing the one or more alerts” at dependent Claim 11; “searching for anomalies in data utilizing learning models; and based on the anomalies, providing additional suggested alerts to the user” at dependent Claim 12].
	Further per MPEP 2106.04(a)(2) I. A., the “Certain Method of Organizing Human Activities” are implementable by “Mathematical Concepts” as mathematical relationships expressed in words [here “combining or deduplicating related alerts representing same macro event”, then  “in accordance with a threshold” “determining a particular metric has changed” at independent Claim 9; “learning models” at dependent Claim 12 etc.]. 
---------------------------------------------------------------------------------------------------------------------
This judicial exception is not integrated into a practical application because per Step 2A prong two, the individual or combination of the additional, computer-based elements [strikethrough above] is found to merely apply the already recited abstract idea. 
	Specifically per MPEP 2106.05(f) as cited by MPEP 2106.04(d) I,II the additional, computer based elements, provide mere instructions to apply the abstract exception, where computer components are merely used as tools to perform economic tasks (as recited and mapped above) or other tasks to receive data. MPEP 2106.05(f)(2) relies on “Alice”, “Gottschalk “, “Versata”, to shown that additional elements (above) can also be viewed as mere tools to: perform a business method [akin here to “receiving manual alert(s) created by user” at independent Claim 9] and perform mathematical algorithm [here “in accordance with threshold“ at independent Claim 9; “utilizing deep learning models” at dependent Claim 12, “reinforcement learning” at dependent Claim 13]. 
	Also MPEP 2106.05(f)(2) relies on “FairWarning” and “Intellectual Ventures” to 
show the additional elements (above) can also be viewed as mere use of tools for
	* monitoring audit log data and tailoring information [here “searching for anomalies in data” at dependent Claim 12] to be provided [here “based on the anomalies, providing additional suggested alerts to the user” at dependent Claim 12; “providing suggested alerts to user” at independent Claim 9, “providing, for each communicated alert context” at dependent Claim 10]. Such functions, when performed individually or in combination, by additional computer based elements (above), do not integrate the abstract idea into a practical application per MPEP 2106.05(f) reliance on “Affinity Labs, TLI Communications Intellectual Ventures”, “Alice”, “Gottschalk “, “Versata”,  “FairWarning” etc..
	Moreover, MPEP 2106.05(a) I and MPEP 2106.05(f)(2) caution that automation of manual process [ “automatically providing, for each communicated alert, automated context to indicate why a metric changed” at dependent Claim 10] is insufficient to show improvement in computer-functionality. Alternatively the automatic implementation by “automatically providing” “automated context” at dependent Claim 10 could also be viewed per MPEP 2106.05(h), as narrowing to a field of use of technological environment, such as narrowing the combination of collecting information, analyzing it, and displaying certain results of the collection and analysis [above] to the technological field [here “automated context” at dependent Claim 10; “utilizing deep learning models” at dependent Claim 12, “reinforcement learning” at dependent Claim 13]. 
	Yet, narrowing the combination of collecting information, analyzing it, and displaying certain results of the collection and analysis [here claimed above] to data related to a particular technological environment [identified above] does not save the abstract idea from patent ineligibility. see MPEP 2106.05(h) citing “Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”; 
--------------------------------------------------------------------------------------------------------------------
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea, [see MPEP 2106.05(f)] and/or provide a narrowing of the abstract idea to a field of user or technological environment [MPEP 2106.05(h)]. For these reasons, said computer-based additional elements similarly do not provide significantly more than the abstract idea itself in light of MPEP 2106.05(f) and/or (h) as sufficient option for evidence. However, as stated above, assuming that further evidence would be require to demonstrate conventionality of the additional, computer based elements (initially strikethrough above), Examiner would further point to MPEP 2106.05(d) demonstrating said additional elements remain well-understood, routine, conventional. In that case, Examiner would rely as evidence on Applicant’s own Spec., publications and/or case law. 
Per MPEP 2106.05(d)(I) Examiner points to Applicant’s own  disclosure as follows:  
* Original Specification ¶[0039] 1st-2nd sentences reciting at high level of generality: 
It should be understood that any number of user devices, intelligent alerting engines, analytics servers, and/or databases may be employed within the environment 100 within the scope of the present invention. Each may comprise a single device or multiple devices cooperating in a distributed environment”
	* Original Specification ¶ [0042] last 5 sentences reciting at high level of generality: “It should be understood that this and other arrangements described herein are set forth only as examples. Other arrangements and elements (e.g., machines, interfaces, functions, orders, and groupings of functions, etc.) can be used in addition to or instead of those shown, and some elements may be omitted altogether. Further, many of the elements described herein are functional entities that may be implemented as discrete or distributed components or in conjunction with other components, and in any suitable combination and location. Various functions described herein as being performed by one or more entities may be carried out by hardware, firmware, and/or software. For instance, various functions may be carried out by a processor executing instructions stored in memory”.
	* Original Specification ¶ [0088] reciting at a high level of generality: “As can be understood, embodiments of the present invention provide for, among other things, providing intelligent alerting and automation for marketing analytics software. The present invention has been described in relation to particular embodiments, which are intended in all respects to be illustrative rather than restrictive. Alternative embodiments will become apparent to those of ordinary skill in the art to which the present invention pertains without departing from its scope”. 
	* Original Specification ¶ [0089] reciting at a high level of generality: “From the foregoing, it will be seen that this invention is one well adapted to attain all the ends and objects set forth above, together with other advantages which are obvious and inherent to the system and method. It will be understood that certain features and subcombinations are of utility and may be employed without reference to other features and subcombinations. This is contemplated by and is within the scope of the claims”. 
	
Also per “utilizing deep learning models” of dependent Claim 12 and “reinforcement learning” of dependent Claim 13, Examiner points to: 
	* US 20150347922 A1 ¶ [0021] 4th sentence: “Known machine learning methods 
… include…reinforcement learning, and deep learning”.
	* US 20170024392 A1 ¶ [0041] 2nd sentence: “Example machine learning algorithms include, inter alia: …Reinforcement Learning; Deep Learning; etc.”
	* US 20190247891 A1 reciting at ¶ [0066] 2nd sentence: Such a machine learning system may implement one or more any  well-known machine learning algorithms, including …reinforcement learning, etc.)…deep learning algorithms,
- Additionally or alternatively per -
	MPEP 2106.05(d)(II), the additional computer-based elements, can also be viewed as performing the well-understood, routine or conventional functions of: 
     * gathering statistics / electronic recordkeeping [here “receiving, from user,  indication of selected alerts, indicating which suggested alerts user prefers” - independent Claim 9; “receiving indication alert[s] no longer relevant to user”- dependent Claim 11; “receiving approval indication from analyst” - Claim 15] in view of “OIP Techs, Alice, Ultramercial” 
     * determining estimated outcome [here “determining a particular metric has changed in accordance with threshold of alert[s]” at independent Claim 9; “searching for anomalies in data utilizing deep learning models; and based on the anomalies, providing additional suggested alerts to the user” at dependent Claim 12] in light of “OIP”,
     * arranging a hierarchy of groups, sorting information [here “combining or deduplicating related alerts of the selected alerts, the related alerts representing the same macro event”; at independent Claim 9] in light of “Versata”.
     * performing repetitive calculations [here “reinforcement learning to continually improve accuracy of suggestions” at dependent Claim 13] in light of “Flook” & “Bancorp”. 
	All of these fail to provide anything significantly more than what is already well-understood, routine and conventional in light MPEP 2106.05(d) 
- In Conclusion - 
Claims 9-16 although directed to statutory categories (“method” or process) they still recite, or at least set forth the abstract idea (Step 2A prong one), with their additional,  computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). 
Claims 9-16 are thus not patent eligible. 
Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 10, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over: 
	* Grasso et al, US 20130142322 A1 hereinafter Grasso in view of 
	* Charlton; Monty US 9235978 B1 hereinafter Charlton, and in further view of
          *  Conway et al, US 20080262904 A1 hereinafter Conway. As per, 
Claim 9
Grasso teaches or suggests: “A method for providing intelligent alerting and automation for marketing analytics software, the method comprising”: 
	- “receiving one or more manual alerts created by a user “
    (Grasso ¶ [0031] 2nd sentence: agents receive periodic feedback from supervisor on their performance. ¶ [0042] 1st-2nd sentences, ¶ [0054] based on agent performance over the shift or several shifts, a challenge may be initiated or generated by supervisor at S114
->S116 to the agent and/or another agent. Grasso ¶ [0098] 5th-6th sentences: a supervisor suggest to agent that they bet on improvements in one or more of displayed KPIs that are not satisfactory or when agent is close to changing level, i.e. moving to level up or down); 
	
	- “providing a personalized game to identify metric importance for the user”
            (Grasso ¶ [0004] 1st-2nd sentences: adding game elements to a task for increasing workers' interest in a given task.  Elements of team-supported learning competition, direct reward and play, around execution of real work activities in training environments. 
	Grasso ¶ [0098] 5th-6th sentences: another example where a supervisor suggests to agent that they bet on improvements in displayed KPIs that are not satisfactory or when nd sentence, ¶ [0115] 4th-5th sentences, ¶ [0098] last sentence: credits are awarded when an accepted challenge is met and subtracted when a challenge is not met. ¶ [0104] last sentence: other option is to propose rescheduling of agent presence (breaks), rewarded with additional credits for agents that accept the rescheduling.
	Grasso ¶ [0100]: game mechanics for individual agents can also be introduced for supervisor's team of agents. Indeed per Grasso ¶ [0105] 1st sentence: A team profile may be generated and stored which aggregates the KPIs and other characteristics (badges, levels, credits, challenges accepted, etc.) of the members of the team);
	
	- “learning user behavior based on a consumption pattern of the user” (Grasso ¶ [0026] 2nd-3rd sentences: in an inbound call center, agents receive calls from customers assigned to them as they become available as long as calls stack up in a queue. This is also applicable to outgoing call centers where agents are initiating calls to customers, and to other work environments where productivity and quality measures is computed), “the consumption pattern including frequency” (Grasso [0070] 2nd sentence measure average handle time-AHT over a predetermined time period. Grasso ¶ [0072] measuring the total number of calls handled in an hour - CPH), “recency” (Grasso ¶ [0071] After call work time (ACW) measures average time between calls. Grasso ¶ [0097] 3rd sentence: a recent average handle time-AHR is high), “and data query patterns of the user” (Grasso ¶ [0070] 1st sentence: Handle time is calculated from the moment the call is connected to moment the agent or customer hangs up, including any time spent on hold or in conference);

        - “learning similar user behavior based on the consumption pattern of similar users”
	(Grasso ¶ [0100] same game mechanics used for the individual agents can also be introduced for a supervisor's team of agents. In this case, the corresponding values are averaged over all team members. This represents the overall team level and allows situating the team performance with respect to other teams. It also identify and visualize global strengths/weaknesses in the team and thus allows supervisor to address them with appropriate actions, e.g., through training, challenges, or exceptional awards to increase rd sentence: KPIs derived from customer survey data 48 and/or assessments 50 performed by quality analysts who listen to recorded phone calls and score agents' performance on pre-defined categories e.g. average, very good, excellent. ¶ [0038] last 2 sentences: The call center as a whole is typically expected to keep their aggregate average KPI values (aggregated over all agents) within a certain range defined between upper and lower threshold values. Agents are therefore expected to manage their phone calls so that their individual average KPI values meet the same thresholds or agent-specific thresholds);
 	
	- “based on the learning from the user behavior and the similar user behavior and based on results of the personalized game, providing suggested alerts to the user”;
	(Grasso ¶ [0097] 2nd - 3rd sentences: detecting when an agent is close to changing level up or down. It then alert the agent indicating what he can do to achieve improvement for the level or to prevent losing a level, e.g., by suggesting that the agent should try to limit the next few calls handle time if the recent AHT was too high. Additional details at
	Grasso ¶ [0098] 7th-8th sentences: another example where the system suggests to the agents for wagers on improvements of KPIs that could be made according to the given thresholds that should be respected. For example, for calls per hour the system provides an estimation of how this can be improved on basis of scheduling of work and the time interval in which the parameter is evaluated and allows the agent to wager predetermined or variable between minimum and maximum amount of points according to a given scale. 
	Grasso ¶ [0100] 1st-4th sentences: in similar way, the same game mechanics used for individual agents can also be introduced for teams of agents (e.g., for a supervisor's team). In this case, the corresponding values are averaged over all team members. This represents overall team level and allows situating the team performance with respect to other teams. It may also identify & visualize global strengths/weaknesses in the team.
	Grasso ¶ [0119] noting another example where given the distance of the current average performance value for any KPI from the current threshold value(s) for that KPI, the system can compute (i) for agents who are underperforming, the values of the respective performance metric(s) which would bring the average value for the KPI within 

	- “receiving, from the user, an indication of selected alerts” (Grasso ¶ [0113] 1st - 2nd sentences: A visualization of a customizable selection of KPIs such as 1-10 displayed KPIs are. This provides, at a glance, information about: (a) whether the average value for the displayed KPIs for that agent fall within or outside the predetermined threshold for the respective KPI at a specific point in time or in real time; (b) the trend of average values for the displayed KPIs for agent's ongoing work day across regular time intervals or in real time; and (c) for all selected KPIs, the badges 94 representing their current skill level, “
	
	- “

	- “determining a particular metric has changed in accordance with a threshold of one or more alerts of the selected alerts”
	- “communicating the one or more alerts to the user” 
	(Grasso discloses several examples as follows:  
            Grasso Fig. 2, S108->112 and Fig.3 & ¶ [0113] 1st-2nd sentences: visualization of customizable selection of KPIs. From 1-10 KPIs are displayed providing info about: (a) whether average value for the displayed KPIs for that agent fall within or outside predetermined threshold for the respective KPI at a specific point in time or in real time; (b) the trend of the average values for the displayed KPIs for the agent's ongoing work day across regular time intervals or in real time; and (c) for all selected KPIs, badges 94 representing their current skill level 
	Grasso ¶ [0113] last three sentences: color and/or length of the bars, or other graphically represented markings, indicate whether the agent is meeting the target KPI threshold or is falling short of the KPI threshold. For example, the time increment is color coded with a red bar 97 if he is meeting the target KPI threshold for the shift up to that point and with another color bar (shown in white) if he is not. The center 98 of the widget 
	Grasso Fig.6 & ¶ [0116] 3. A detailed, comparative visualization of an individual, selectable KPI for an agent, e.g., versus the team or overall center average values with customizable time intervals (e.g., day, week, or month). This provides to the agent (or supervisor), at a glance, information about whether the average values for the displayed KPI for that agent, the team, and call center as a whole fall within or without the required threshold at all points in time for the selected time interval and provides information about the corresponding performance levels. For example AHT trend for a supervisor's team is shown at 120 in Fig.6 and selected time period at 122. Maximum and minimum team threshold values for the AHT KPI are show at 124 and 125. As will be appreciated, the KPI view may be configured to show more than one trend, such as the agent's performance on this metric vs. the team as a whole. Also Grasso Figs. 6-10. 
	Grasso Fig.11 & ¶ [0125] 1st sentence: team supervisors have ability to select and visualize performance of any agents on their team, or average performance of whole team
	Grasso Fig.12 & ¶ [0126] As will be appreciated, the method is not limited to the pie-shaped graphical representations shown in Figs. 3-11. For example, the various KPIs may be displayed as slider bars, as illustrated, for example in Fig.12). 

Grasso might suggests but does not explicitly recite: 
	- “…the selected alerts indicating which suggested alerts the user prefers”.

Grasso also does not explicitly recite 	
	- “combining or deduplicating related alerts of the selected alerts, the related alerts representing the same macro event” as claimed. 

Charlton however in analogous art of providing alerts teaches or suggests: 
	- “…the selected alerts indicating which suggested alerts the user prefers”.
	(Charlton column 8 lines 58-63: The user preferences 26 include any selections made by the user 100, including the types of alerts generally desired by the user 100);



Grasso’s “method” to include “…the selected alerts indicating which suggested alerts the user prefers” in view of Charlton in order to better help the user to effectively manage a business enterprise (Charlton column 13 lines 26-29 & MPEP 2143 G) by use of natural language processing and context as an effective mechanism for suggesting, creating, and/or configuring alerts in an intelligent and helpful manner (Charlton column 15 lines 1-6 & MPEP 2143 G). This would be predictable since Charlton’s algorithmic descriptions and representations are used by those skilled in the data processing arts to most effectively convey substance of their work to others skilled in the art (Charlton column 17 lines 62-65 & MPEP 2143 G). In fact Charlton discloses the broad level of skill of one of ordinary skills in the art at column 3 lines 9-13, 20-24, 37-38, column 5 lines 15-17, column 9 lines 45-48, column 11 lines 31-35, column 13 lines 22-25, column 17 lines 21-26 in a manner complementary to Grasso [0134] 2nd sentence. 
  Alternatively the claimed invention can also be viewed as mere combination of old elements of segmentation, profiling and analysis in a similar field of endeavor that proves alerts. In such combination each element merely would have performed same data segmentation, selection, analytic and provision functions as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Grasso in view of Charlton, the results of the combination would have fitted together, like pieces of a puzzle, in a complementary and predictable manner (MPEP 2143 A).
* Furthermore *
Conway in analogous art of providing alerts further teaches or suggests:
- “combining or deduplicating related alerts of the selected alerts, the related alerts representing the same macro event” (Conway ¶ [0062] 1st-3rd sentences: analyze the aggregate performance effectiveness of a contact center on a macro scale for discrete time periods. For example, it may be desirable to aggregate, for a plurality of discrete time periods, all the macro alerts generated for a contact center.  The aggregated macro alerts can be mined for common attributes and generate trend data).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify Grasso / Charlton “method” to further include “combining or deduplicating related alerts of the selected alerts, the related alerts representing the same macro event” in further view of Conway in order to monitor the effectiveness of the business environment (i.e. contact center) in executing the corresponding functions and activities in light of Conway ¶ [0046] 2nd sentence and MPEP 2143 G. Specifically, although data concerning the effectiveness of contact center performance vis-a-vis individual interactions are useful, often it is helpful to analyze trends and progress resulting from an analysis of an aggregation of interactions. Thus Conway would further analyze the outputs for at least two interactions. Preferably either or both the generated performance data and the generated alert is analyzed to generate trend data and enable a contact center, as originally disclosed by Grasso with the customization provided by Charlton, to further view trends established by an aggregate of interactions with the contact center. Conway would further generate assessment data based on the trends (Conway ¶ [0056] & MPEP 2143 G). It is often desirable to analyze the aggregate performance effectiveness of a contact center on a macro scale for discrete time periods. For example, it may be desirable to aggregate, for discrete time periods, all the macro alerts generated for a contact center as in Grasso the customization provided by Charlton. The aggregated macro alerts would then be mined for common attributes and generate trend data. It is contemplated that one or both of a report comprising the macro trend data and a graphical user interface adapted to the display the macro trend data is generated in light of Conway ¶ [0062] 1st - 4th sentences and MPEP 2143 G. The predictability of such modification is corroborated by the broad level of skill of one of ordinary skills in the art as further disclosed by Conway at ¶ [0029] 2nd sentence. 
	Alternatively, the claimed invention can also be viewed as a mere combination of old organizational and algorithmic elements in a similar providing alarms field of endeavor. In such combination, each element would have merely performed same organizational, analytic or algorithmic function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Grasso / Charlton in further view of Conway, the results of the combination would have fitted together, as pieces of a puzzle in a complementary and predictable manner (MPEP 2143 A).

Claim 10
Grasso / Charlton / Conway teaches all the limitations in claim 9 above.  
Grasso / Charlton as a combination does not explicitly recite: “further comprising” 
	- “automatically providing, for each communicated alert, automated context to indicate why a particular metric changed” as claimed. However,

Conway in analogous art of providing alerts teaches or suggests: “further comprising” 
	- “automatically providing, for each communicated alert, automated context to indicate why a particular metric changed” 
	(Conway ¶ [0057] last sentence the output may be in the form of a graphic representation of each alert generated for the interactions received by a contact center for an identified time period; as well as the reason the alerts were generated). 
Rationales to modify/combine Grasso / Charlton / Conway are above and reincorporated. 

Claim 14 
Grasso / Charlton / Conway teaches all the limitations in claim 9 above.  
Grasso teaches or suggests “further comprising” 
	- “determining the one or more alerts will be communicated to an executive user”
	(Grasso ¶ [0104] 2nd - 4th sentences: Monitoring actual situation in terms of queue length and present agents allows foreseeing critical situations and tackling them at an appropriate time. Alerts can be given when such critical situations may arise. The system then propose that the agents wager on faster handling of calls for a predetermined length of time, and if they do so, this can enable the whole center to avoid a critical situation and keep within an acceptable situation.
	Grasso ¶ [0116] 1st-2nd sentences noting another example of detailed, comparative visualization of an individual, selectable KPI for an agent, e.g. versus the team or the overall center average values with customizable time intervals (e.g. day, week, or month). This provides to the agent (or supervisor), at a glance, information about whether the average values for the displayed KPI for that agent, the team, and call center as a whole fall within or without the required threshold at all points in time for the selected time interval and provides information about the corresponding performance levels). 

Claim 15 
Grasso / Charlton / Conway teaches all the limitations in claim 14 above.  
Grasso teaches or suggests: “further comprising, prior to communicating the one or more alerts to the executive user”, 
	- “receiving an approval indication from an analyst” 
	(Grasso ¶ [0043] 1st sentence the challenges are first proposed to the supervisor 30 for validation, or received from the supervisor for presenting to the agent, or a combination thereof such as first validation by supervisor then presenting to the agent).

---------------------------------------------------------------------------------------------------------------------
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over: 
	* Grasso / Charlton / Conway, as applied to claim 9 above, in further view of 
	* Seigel; Jake US 20170031741 A1 hereinafter Seigel. As per, 
Claim 11 
Grasso / Charlton / Conway teaches all the limitations in claim 9 above.  
Grasso / Charlton / Conway does not explicitly recite: “further comprising”: 
  - “receiving an indication the one or more alerts is no longer relevant to the user”; “and” 
  - “terminating or pausing the one or more alerts”.  

Seigel however in analogous providing alerts teaches or suggests “further comprising”: 
  - “receiving an indication the one or more alerts is no longer relevant to the user”; “and” 
  - “terminating or pausing the one or more alerts”.  
	(Seigel Fig.3 steps 316->318 and mid-¶ [0014]: determine when the alert profile is no longer relevant and to deactivate (or delete) the alert profile.  
	Seigel ¶ [0015] Alert profiles may be temporary because after an alert profile has been created, the systems and techniques described herein may monitor event logs to determine whether the alert profile is relevant, and the alert profile may be deactivated (or deleted) when the alert profile is no longer relevant)
	



Grasso / Charlton / Conway  “method” to further include “receiving an indication the one or more alerts is no longer relevant to the user; and terminating or pausing the one or more alerts” in further view of Seigel in order to mitigate background noise caused by irrelevant alerts (Seigel ¶ [0002] , ¶ [0065] last 3 sentences, ¶ [0070] last 4 sentences and MPEP 2143 G). The predictability of such modification is corroborated by the broad level of one of ordinary skills in the art as articulated by Seigel at ¶ [0079] 2nd sentence.   
Alternatively, the claimed invention can also be viewed as mere combination of old elements in a similar providing alerts field of endeavor. In such combination each element merely would have performed same alert selection and management function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Grasso / Charlton / Conway in further view of Seigel, the results of the combination, would have fitted together like pieces of a puzzle in a complementary and predictable manner (MPEP 2143 A).

---------------------------------------------------------------------------------------------------------------------
Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over: 
	* Grasso / Charlton / Conway as applied to claim 9 above, in further view of 
	* Sourabh Satish US 9846772 B1 hereinafter Satish. As per,
Claim 12 
Grasso / Charlton / Conway teaches all the limitations in claim 9 above.  
Grasso / Charlton / Conway does not explicitly recite “further comprising”: 
	- “searching for anomalies in data utilizing deep learning models; and based on the anomalies, providing additional suggested alerts to the user” as claimed.  

Satish however in analogous art of providing alerts: “further comprising”: 
	- “searching for anomalies in data utilizing deep learning models; and based on the anomalies, providing additional suggested alerts to the user”
 	(Satish column 12 lines 35 - 48 noting searching for anomalies such as using deep learning models and further suggesting the adjustment of the security policy alerts based on the detected anomalies or incongruities according to or based on these deep learning 
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify Grasso / Charlton / Conway “method” to further include “searching for anomalies in data utilizing deep learning models; and based on the anomalies, providing additional suggested alerts to the user” in further view of Satish in order to provide effective overall security policy insight given multiple interdependencies of the monitored functional categories. For example, in concluding whether the final adjusted value satisfies a security threshold, Satish learning algorithm would effectively assess whether an increasing of the security score in some functional categories does offset or compensate for the other decrease of others. Satish learning algorithm would also effectively reveal other valuable insight to the user, such that certain security scores are so low that they automatically fail a security test, even if the presence of other functional categories might otherwise raise the security score back toward a security threshold (Satish column 11 lines 16-30 & MPEP 2143 C, D, G). The predictability of such modification is corroborated by the broad level of one of ordinary skills in the art as articulated by Satish at column 20 lines 8-10.
Alternatively, the claimed invention can also be viewed as a mere combination of old elements in a similar providing alert to an organization field of endeavor. In such combination each element merely would have performed the same analytical, learning or pattern recognition function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Satish, the results of the combination, would have fitted together, in a logical, complementary and predictable manner (MPEP 2143 A).







Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over: 
       * Grasso / Charlton / Conway / Satish as applied to claim 9 above, in further view of 
       * Abe; Naoki US 7403904 B2 hereinafter Abe. As per,
Claim 13
Grasso / Charlton / Conway / Satish teaches all the limitations in claim 12 above.  
Satish column 12 lines 39-42 goes as far as teaching: reinforcement learning identify far more complex and sophisticated patterns.

Grasso / Charlton / Conway / Satish does not explicitly recite: “further comprising” 
- “receiving reinforcement learning to continually improve the accuracy of suggestions”.  

Abe however in analogous art of providing recommendations based on customer relationship management teaches or suggests: “further comprising” 
- “receiving reinforcement learning to continually improve the accuracy of suggestions”.  
	(Abe column 1 lines 11-12: sequential decision making for customer relationship management utilize reinforcement learning. column 5 lines 10-12: present invention uses sequential decision making which is more accurate & efficient than conventional systems 
	Abe column 10 lines 24-27: To ensure convergence, it is also necessary to repeatedly try every action in every reachable state in order to accurately estimate the value function for every state action pair. For example per Abe column 24 lines 25-26:
personalized product recommendation may be used to cross-sell and/or up-sell).

It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify Grasso / Charlton / Conway / Satish “method” to further include “receiving reinforcement learning to continually improve the accuracy of suggestions” in further view of Abe in order to improve decisions on customers by making the conventional systems more accurate and efficient by using sequential decision (Abe column 5 lines 8-12 and MPEP 2143 G). The predictability of such modification is corroborated by the broad level of skill of one of ordinary skills in the art as demonstrated by Abe at column 26 lines 12-14.  
Alternatively, the claimed invention can also be viewed as a mere combination of Grasso / Charlton / Conway / Satish in further view of Abe, the results of the combination would have fitted together, like pieces of a puzzle in a complementary and predictable manner (MPEP 2143 A).
---------------------------------------------------------------------------------------------------------------------
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over: 
	* Grasso / Charlton / Conway as applied to claim 15 above and in further view of 
	* Cicchitto; Nelson A. US 20110258683 A1 hereinafter Cicchitto. As per, 
Claim 16
Grasso / Charlton / Conway teaches all the limitations in claim 15 above.  
Grasso ¶ [0043] 1st sentence might suggest but does not explicitly recite: “further comprising upon receiving the approval indication from the analyst, communicating the one or more alerts to the user” as claimed.  

Cicchitto however in analogous art of providing notifications teaches or suggests: “further comprising upon receiving the approval indication from the analyst, communicating the one or more alerts to the user” (Cicchitto Fig.4, ¶ [0049], ¶ [0051], noting upon receiving the granting approval from managing analyst at steps 404->406, 408->410, or 412->414, further communicating the one or more alerts of whether to grant the special privileged of Fig. 4 steps 414->416, to the target user at ¶ [0052] & Fig.4 step 420 or step 422). 
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify Grasso / Charlton / Conway “method” to further include upon receiving the approval indication from the analyst, communicating the one or more alerts to the user” in further view of Cicchitto in order to access certification process for the end-user more efficient and accurate by accelerating verification methods and improving security (Cicchitto ¶ [0133] last sentence & MPEP 2143 C, D, G).  Cicchitto’s operation would be a lot easier to manage and more reliable allowing users to focus on the key areas in order to reduce risk and increase effectiveness (Cicchitto ¶ [0134] & MPEP 2143 C, D, G).  Cicchitto would also allow grouping complex technical 
Alternatively, the claimed invention can also be viewed as a mere a combination of old elements in a similar organizational monitoring field of endeavor. In such combination each element merely would have performed the same organizational or analytical function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Cicchitto, the results of the combination, would have fitted together, like pieces of a puzzle in a complementary and predictable manner (MPEP 2143 A).












Conclusion
Following prior art is made of record and considered pertinent to Applicant’s disclosure:
* US 20150186949 A1teahcing at  ¶ [0052] 3rd sentence: For example, the game networking system 108.2 may determine the player's friend preferences based on player attributes that the player's first-degree friends have in common, and may store these player attributes as friend preferences in the player profile., 
	* US 20160300475 A1 ¶ [0052] Potential alarm 107 is evaluated for being unique 110, or non-duplicative from the operator view-point.  For example, potential alarm 107 
may be duplicative if the same data is coming from different sources, or the same type of alarm is coming from a macro or C-coded block, which may be duplicative.  A determination is made as to whether potential alarm 107 is the best definition of the issue or if there is a better upstream or downstream plant event manifestation that is annunciated.  If potential alarm 107 is an explicit hardware failure 116 or is not abnormal 112, its annunciation type will be diagnostic 118 or plant event 114 and does not factor into uniqueness tests with other potential alarms.
              * US 20150242793 A1 Fig.12A & ¶ [0090] last sentence: The system is next able to filter out non-relevant software applications (at 1206) based upon whether they were or were not selected as being relevant.
	Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance .


/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624
	April 9th, 2021